Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant application having Application 16/552,896, the amendment filed on 9/17/2021 with subsequent request for continued examination (RCE) filed on 10/18/2021 is herein acknowledged. Claim 1 has been amended. Claims 1-20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-8, 10-11, 14-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fultz et al. (US 8,812,899) in view of Nelogal et al. (US 2016/0224437).
As per claim 1, A storage system comprising: a non-volatile memory (Fultz: "The nonvolatile nature of each component 32A, 32B allows its large capacity to he used as a cache while avoiding some problems of a DRAM cache of the same size. For example, since DRAM is volatile, secondary power source 42 is needed in the event of a failure of primary power source 40 so that the data In VM cache 30 
a second cache (Fultz: Fig. 5, DRAM 308, Flash caches 32A and 32B); and 
a primary storage controller operatively coupled to the non-volatile memory and the second cache, the primary storage controller comprising a first cache and a processing device, the processing device to (Fultz: Figs. 4 and 5, storage controller 23A and DRAM cache 30A. Where storage controller 23 contains a first cache (DRAM cache 3GA) and processing elements): 
receive a first read request for data stored at the non-volatile memory (Fultz: "1, Host, requests a read for a LUN in RAID group 510 having drives 124-128 of drives 24, The request enters cache 30A on storage controller 23AIf (column 9, lines 5-7)); 
program the data from the non-volatile memory to the first cache to store the data over a first time range (Fultz: !,2. The data does not reside in cache 30A, so the read is requested to drives 124-128, The request is serviced and data is read into cache 30A and a response is sent to the host1’ (column 9, lines 8-10)); 
in response to receiving a second read request for the data, program the data to the second cache to store the data over a second time range that is greater than the first time range (Fultz: "The DRAM read cache contents of cache 30A are written to local flash-based cache 32A based on the criteria set forth by policies and processes in force at the time (for example, two access to the same chunks may result in the chunk being promoted/copied to cache 32A) (column 9, lines 11-15)); and 
transmit a notification to a secondary storage controller operatively coupled to the non-volatile memory and the second cache, the notification comprising information associated with the programming of the data to the second cache (Fultz: Figs. 4 and 5, storage controller 23B; "3. The DRAM read cache contents of cache 30A are written to local flash-based cache 32A based on the criteria set forth by policies and processes in force at the time (for example, two access to the same chunks may result In the chunk being promoted/copied to cache 32A)” (column 9, lines 11-15); column 6, lines 41-51).
	Fultz does not expressly disclose wherein the second cache is external to the primary storage controller and a secondary storage controller and shared with the primary storage controller and the secondary storage controller; however, regarding these limitations, Nelogal teaches [“Both the primary (such as active) and peer (such as passive) controllers have knowledge of a common region of host memory which is used to coordinate activities. Such a shared memory can be used to implement a fully -shared cache holding the host data yet-to-be-written. Both controllers can map this host memory into their local address space and manage it as an extension of the already existing cache lines. Upon receipt where the shared memory cache in host memory is external to both the primary and secondary storage controllers 203, 205 and shared between the two controllers].
Fultz and Nelogal are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Fultz to include wherein the second cache is external to the primary storage controller and a secondary storage controller and shared with the primary storage controller and the secondary storage controller as taught by Nelogal since doing so would provide the benefits of allowing higher reliability and allowing for increased failover efficiency (pars. 0039; 0041).
Therefore, it would have been obvious to combine Fultz and Nelogal for the benefit of creating a storage system/method to obtain the invention as specified in claim 1. 
As per claim 3. The combination of Fultz and Nelogal teaches The storage system of claim 1, wherein the processing device is further to: evict the data from the second cache; and transmit a second notification to the secondary storage controller, the second notification comprising information associated with the eviction of the data from the second cache (Fultz: Fig. 5, DRAM SOB, Flash caches 32A and 32B). Nelogal teaches cache arrangement in fig. 2 and related text where host memory is also used to cache data (par. 0039) and also teaches “metadata descriptive of the primary controller's use of the host memory region are updated and stored so that the peer controller will be able to utilize the data stored by the primary controller in the host memory region in the event of a failure of the primary controller. From block 409, method 400 continues to block 410. In block 410, the primary controller flushes the write data to the backend. For example, the primary controller can retrieve the write data from the host memory region and can send the write data to be written to a storage subsystem, such as PD 210 of disk array 209 via bus expander 207 or bus expander 208. From block 410, method 400 continues to decision block 411. In decision block 411, a decision is made as to whether or not the cache flush of block 410 was successful. If the cache flush was successful (e.g., if the write data were successfully written to the storage subsystem), method. 400 continues to block 412. In block 412, the primary controller updates the metadata in the host memory region.” (par. 0027) “the newly selected primary controller, using data already stored in the host memory region, can attempt to flush the write 
As per claim 4. The combination of Fultz and Nelogal teaches wherein the information associated with the programming of the data to the second cache comprises an identification of the data and address information of the data stored at the second cache [Nelogal teaches “metadata fir a peer controller are updated. As an example, metadata descriptive of the primary controller's use of the host memory region are updated and stored so that the peer controller will be able to utilize the data stored by the primary controller in the host memory region in the event of a failure of the primary controller. “ (par. 0027) “storage controllers can use host DRAM as an extension of the internal cache within a controller where all controllers involved are aware of the shared region within the host DRAM. The primary controller makes writes into this region, and, in the event of a failover, the newly active controller handles the area as it would its own cache. This shared cache region contains host data, controller generated parity data, and metadata regarding the state of the individual cache lines. “ (par. 0038) “Both the primary (such as active) and peer (such as passive) controllers have knowledge of a common region of host memory which is used to coordinate activities. Such a shared memory can be used to implement a fully -shared cache holding the host data yet-to-be-written. Both controllers can map this host memory into their local address space and manage it as an extension of the already existing cache lines. “ (par. 0039) “The location of the common shared memory region is communicated to both the primary controller and the peer controller(s).” (par. 0040)].
As per claim 7. The storage system of claim 1, wherein the processing device is further to: in response to receiving the first read request for the data stored at the non-volatile memory, determine whether the data is stored at the first cache or the second cache (Fultz:"1. Host requests a read for a LUN in RAID group 510 having drives 124-128 of drives 24, The request enters cache 30A on storage controller 23A. 2. The data does not reside in cache 30A, so the read is requested to drives 124-128. The request is serviced and data is read into cache 30A and a response is sent, to the host" (column 9, lines 5-10)); and in response to determining that the data is not stored at the first cache or the second cache, program the data from the non-volatile memory to the first cache (Fultz:" 2. The data does not reside in cache 30A, so the read is requested to drives 124-128. The request is serviced and data is read into cache 30A and a response is sent to the host" (column 9, lines 8-10)).
a second read request for the data, programming the data to a second cache shared by the primary storage controller and a secondary storage controller to store the data over a second time range that is greater than the first time range; and transmitting a notification to the secondary storage controller, the notification comprising information associated with the programming of the data to the second cache. The rationale in the rejections of claim 1 is herein incorporated.
As per claim 10. The method of claim 8, further comprising: evicting the data from the second cache; and transmitting a second notification to the secondary storage controller, the second cache. The rationale in the rejections of claim 3 is herein incorporated.
As per claim 11. The method of claim 8, wherein the information associated with the programming of the data to the second cache comprises an identification of the data and address information of the data stored at the second cache. The rationale in the rejections of claim 4 is herein incorporated.
As per claim 14. The method of claim 8, further comprising: in response to receiving the first read request for the data stored at the non-volatile memory, determining whether the data is stored at the first cache or the second cache; and in response to determining that the data is not stored at the first cache or the second cache, programming the data from the non-volatile memory to the first cache. The rationale in the rejections of claim 7 is herein incorporated.
As per claim 15. A non-transitory computer readable storage medium storing Instructions, which when executed, cause a processing device of a primary storage controller to: receive, by the processing device of the primary storage controller, a first read request for data stored at a non-volatile memory; program the data from the non-volatile memory to a first cache of the primary storage controller, the first cache to store the data over a first time range; in response to receiving a second read request for the data, program the data to a second cache shared by the primary storage controller and a secondary storage controller to store the data over a second time range that Is greater than the first time range; and transmit a notification to the secondary storage controller, the notification comprising information associated with the programming of the data to the second cache. The rationale in the rejections of claim 1 is herein incorporated.

As per claim 18. The non-transitory computer readable storage medium of claim 15, wherein the information associated with the programming of the data to the second cache comprises an identification of the data and address information of the data stored at the second cache. The rationale in the rejections of claim 4 is herein incorporated.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fultz et al. (US8812899) and Nelogal et al. (US 2016/0224437) as applied in the rejection to claims 1, 8 and 15 above, and further in view of Leone et al. (US20190042451).
As per claim 2. The combination of Fultz and Nelogal teaches wherein the first cache comprises random access memory (Fultz: Figs. 4 and 5, DRAM cache 30A). Nelogal (fig. 2 and related text).
The combination of Fultz and Nelogal does not teach the second cache comprises 3D cross-point memory and the nonvolatile memory comprises a NAND memory; however, Leone teaches the second cache comprises 3D cross-point memory and the non-volatile memory comprises a NAND memory (Leone: "Similarly, in some examples the cache memory resource can be a cache memory resource device, such as a rotational media device, a SSD, a DIMM device, or the like. While the cache memory device can include any of the NVM technologies described above, in one specific example the cache memory device can include write-in-place three-dimensional (3D) cross-point memory" (paragraph 0047); "However, in situations where solid-state NVM technologies are used for both the cache memory resource and the primary memory resource, the difference in performance between the two may be lower, indeed, in some cases where three-dimensional (3D) cross-point memory is used as a cache memory resource and NAND flash memory is used as a primary memory resource, the primary memory resource may outperform the cache memory resource in some situations with respect to certain performance metrics" {paragraph 0029)).
Fultz, Nelogal and Leone are analogous art because they are form the same field of memory control and data processing.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Fultz and Nelogal to include the second 
Therefore, it would have been obvious to combine Fultz, Nelogal and Leone for the benefit of creating the storage system as specified in claim 2.
As per claim 9. The method of claim 8, wherein the first cache comprises random access memory, the second cache comprises 3D cross-point memory and the non-volatile memory comprises a NAND memory. The rationale in the rejections of claim 2 is herein incorporated.
As per claim 16. The non-transitory computer readable storage medium of claim 15, wherein the first cache comprises random access memory, the second cache comprises 3D cross-point memory and the non-volatile memory comprises a NAND memory. The rationale in the rejections of claim 2 is herein incorporated.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fultz et al. (US8812899) and Nelogal et al. (US 2016/0224437) as applied to claims 1, 8, and 15 above, and further in view of Roskind et al. (US8417892).
As per claim 5. The combination of Fultz and Nelogal does not teach wherein the first cache has a first eviction policy and the second cache has a second eviction policy, wherein the first eviction policy is different than the second eviction policy; however, Roskind teaches wherein the first cache has a first eviction policy and the second cache has a second eviction policy, wherein the first eviction policy is different than the second eviction policy (Roskind: "In embodiments, subcaches 220A-N may have individual cache eviction policies that may all differ from each other, or at least two may share the same eviction policy. As described below, these eviction policies may be used by embodiments to guide the eviction manager 230 in its removal of cache-stored resources. For example, in one example approach, some Subcache modules 220.A-N could have traditional Least Recently Used (LRU) cache eviction policies while others could have more advanced policies" (column 4, lines 52-60); column 4, lines 16-29).
Fultz, Nelogal and Roskind are analogous art because they are form the same field of memory control and data processing.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Fultz and Nelogal to include wherein the first cache has a first eviction policy and the second cache has a second eviction policy, wherein the first eviction policy is different than the second eviction policy as taught by Roskind since doing so would provide the benefits of [Roskind: "In embodiments, subcaches 220A-N may have individual cache eviction policies that may all differ from each other, or at least two may share the same eviction policy. As described below, these eviction policies may be used by embodiments to guide the eviction manager 230 in its removal of cache-stored resources. For example, in one example approach, some Subcache modules 220A-N could have traditional Least Recently Used (LRU) cache eviction policies while others could have more advanced policies" (column 4, lines 52-60)].
Therefore, it would have been obvious to combine Fultz, Nelogal and Roskind for the benefit of creating the storage system as specified in claim 5.
As per claim 12. The method of claim 8, wherein the first cache has a first eviction policy and the second cache has a second eviction policy, wherein the first eviction policy is different than the second eviction policy. The rationale in the rejections of claim 5 is herein incorporated.

rationale in the rejections of claim 5 is herein incorporated.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fultz et al. (US8812899) and Nelogal et al. (US 2016/0224437) as applied to claims 1, 8, and 15 above, and further in view of Floyd et al. (US10078451).
As per claim 6. The combination of Fultz and Nelogal does not teach wherein the data corresponds to deduplicated data stored at the storage system; however, Floyd teaches wherein the data corresponds to deduplicated data stored at the storage system (Floyd: "As another example, a data-related process can transmit a request, to a file system to read data from a data storage system, in response, the file system can transmit the request to a data deduplication module, in turn, the data deduplication module can retrieve non-duplicative blocks from a data storage system that correspond with the requested data (e.g., by retrieving data from a particular logical unit or other portion of the data storage system), reconstruct the requested data from the retrieved blocks, and transfer the requested data to the file system" (column 4, lines 18-27); column 4, lines 28-47; column 3, lines 49-65)).
Fultz, Nelogal and Floyd are analogous art because they are form the same field of memory control and data processing.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Fultz and Nelogal to include wherein the data corresponds to deduplicated data stored at the storage system as taught by Floyd since doing so would provide the benefits of [Floyd: "A data deduplication system reduces the amount of redundant data that is stored in a data storage system. For example, some deduplication systems do this by identifying data that is stored in duplicate in more than one location on the data storage system, deleting the data from at least one of the duplicate data locations, and pointing the duplicate data location(s) to the remaining location storing the data. As another example, some deduplication systems do this by identifying data that, if written to a data storage system, would be stored in more than one location on that data storage system; in response, the deduplication systems avoid storing the duplicative data, such that a fewer copies of the data are retained by the data storage system. In some implementations, this can increase the amount of data that would be stored by the storage system by freeing up data locations that would otherwise be occupied by duplicate data. Further, some data 
Therefore, it would have been obvious to combine Fultz, Nelogal and Floyd for the benefit of creating the storage system as specified in claim 6.
As per claim 13. The method of claim 8, wherein the data corresponds to deduplicated data. The rationale in the rejections of claim 6 is herein incorporated.
As per claim 20. The non-transitory computer readable storage medium of claim 15, wherein the data corresponds to deduplicated data. The rationale in the rejections of claim 6 is herein incorporated.

Claims 1, 4, 7-8, 11, 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fultz et al. (US 8,812,899) in view of Smith et al. (US 2012/0102268).
As per claim 1, A storage system comprising: a non-volatile memory (Fultz: "The nonvolatile nature of each component 32A, 32B allows its large capacity to he used as a cache while avoiding some problems of a DRAM cache of the same size. For example, since DRAM is volatile, secondary power source 42 is needed in the event of a failure of primary power source 40 so that the data In VM cache 30 can be preserved long enough to be copied out in a vaulting operation to nonvolatile memory such as disk" (column 7, lines 7-14)); 
a second cache (Fultz: Fig. 5, DRAM 308, Flash caches 32A and 32B); and 
a primary storage controller operatively coupled to the non-volatile memory and the second cache, the primary storage controller comprising a first cache and a processing device, the processing device to (Fultz: Figs. 4 and 5, storage controller 23A and DRAM cache 30A. Where storage controller 23 contains a first cache (DRAM cache 3GA) and processing elements): 
receive a first read request for data stored at the non-volatile memory (Fultz: "1, Host, requests a read for a LUN in RAID group 510 having drives 124-128 of drives 24, The request enters cache 30A on storage controller 23AIf (column 9, lines 5-7)); 
program the data from the non-volatile memory to the first cache to store the data over a first time range (Fultz: !,2. The data does not reside in cache 30A, so the read is requested to drives 124-128, The request is serviced and data is read into cache 30A and a response is sent to the host1’ (column 9, lines 8-10)); 

transmit a notification to the secondary storage controller operatively coupled to the non-volatile memory and the second cache, the notification comprising information associated with the programming of the data to the second cache (Fultz: Figs. 4 and 5, storage controller 23B; "3. The DRAM read cache contents of cache 30A are written to local flash-based cache 32A based on the criteria set forth by policies and processes in force at the time (for example, two access to the same chunks may result In the chunk being promoted/copied to cache 32A)” (column 9, lines 11-15); column 6, lines 41-51).
	Fultz does not expressly disclose wherein the second cache is external to the primary storage controller and the secondary storage controller and shared with the primary storage controller and the secondary storage controller; however, regarding these limitations, Smith teaches [“each storage controller 102 has access to any of SSDs 108 to use as a cache memory in processing received I/O requests” (par. 0018; fig. 1 and related text) “FIG. 2 shows another exemplary embodiment of an enhanced system 200 in which a plurality of storage controllers 102… share access to SSDs for use as temporary cache memories in processing received I/O requests” (par. 0022; see par. 0023; fig. 2 and related text) where I/O requests include input and output or read and write requests].
Fultz and Smith are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Fultz to include wherein the second cache is external to the primary storage controller and the secondary storage controller and shared with the primary storage controller and the secondary storage controller as taught by Smith since doing so would provide the benefits of allowing higher reliability as “by providing methods and systems for utilizing shared solid-state drives (SSDs) as cache memories for each of a plurality of storage controllers. The SSDs are coupled with all of the storage controllers through a switched fabric communication medium that also couples the storage controllers to a plurality of storage devices. Since all controllers are coupled with each of the one or more SSDs used as cache memories, any controller can assume control for a failed controller ("failover") by, in part, accessing the cached data of the failed controller in the shared SSDs on the In re Japikse, 86 USPQ 70; thus having these caches in the configuration shown by Smith would have been obvious to one of ordinary skill in the art at least for the benefits of flexibility of design and higher reliability as pointed out above. Both Fultz and Smith are concerned with having controllers which are able to implement fail-over mechanisms where one controller may take over the functionality of a failed controller, thus the combination of references would at least provide benefits of high reliability; see Abstract of Fultz and par. 0010 of Smith.
Therefore, it would have been obvious to combine Fultz and Smith for the benefit of creating a storage system/method to obtain the invention as specified in claim 1. 
As per claim 4. The combination of Fultz and Smith teaches wherein the information associated with the programming of the data to the second cache comprises an identification of the data and address information of the data stored at the second cache [Smith teaches “The write request comprises user data to be stored at an identified location of an identified logical volume. At step 302, the storage controller processes the write request to generate data (user data and meta-data) to be temporarily stored in a cache memory.” (par. 0025) “switching device flushes dirty data from the SSD cache memory to appropriate locations on appropriate storage devices (based on the meta-data cached with the user data).” (par. 0029)].
As per claim 7. The storage system of claim 1, wherein the processing device is further to: in response to receiving the first read request for the data stored at the non-volatile memory, determine whether the data is stored at the first cache or the second cache (Fultz:"1. Host requests a read for a LUN in RAID group 510 having drives 124-128 of drives 24, The request enters cache 30A on storage controller 23A. 2. The data does not reside in cache 30A, so the read is requested to drives 124-128. The request is serviced and data is read into cache 30A and a response is sent, to the host" (column 9, lines 5-10)); and in response to determining that the data is not stored at the first cache or the second cache, program the data from the non-volatile memory to the first cache (Fultz:" 2. The data does not reside in cache 30A, so the read is requested to drives 124-128. The request is serviced and data is read into cache 30A and a response is sent to the host" (column 9, lines 8-10)).
a second read request for the data, programming the data to a second cache shared by the primary storage controller and a secondary storage controller to store the data over a second time range that is greater than the first time range; and transmitting a notification to the secondary storage controller, the notification comprising information associated with the programming of the data to the second cache. The rationale in the rejections of claim 1 is herein incorporated.
As per claim 11. The method of claim 8, wherein the information associated with the programming of the data to the second cache comprises an identification of the data and address information of the data stored at the second cache. The rationale in the rejections of claim 4 is herein incorporated.
As per claim 14. The method of claim 8, further comprising: in response to receiving the first read request for the data stored at the non-volatile memory, determining whether the data is stored at the first cache or the second cache; and in response to determining that the data is not stored at the first cache or the second cache, programming the data from the non-volatile memory to the first cache. The rationale in the rejections of claim 7 is herein incorporated.
As per claim 15. A non-transitory computer readable storage medium storing Instructions, which when executed, cause a processing device of a primary storage controller to: receive, by the processing device of the primary storage controller, a first read request for data stored at a non-volatile memory; program the data from the non-volatile memory to a first cache of the primary storage controller, the first cache to store the data over a first time range; in response to receiving a second read request for the data, program the data to a second cache shared by the primary storage controller and a secondary storage controller to store the data over a second time range that Is greater than the first time range; and transmit a notification to the secondary storage controller, the notification comprising information associated with the programming of the data to the second cache. The rationale in the rejections of claim 1 is herein incorporated.
As per claim 18. The non-transitory computer readable storage medium of claim 15, wherein the information associated with the programming of the data to the second cache comprises an The rationale in the rejections of claim 4 is herein incorporated.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fultz et al. (US8812899) and Smith et al. (US 2012/0102268), as applied in the rejection to claims 1, 8 and 15 above, and further in view of Leone et al. (US20190042451).
As per claim 2. The combination of Fultz and Smith teaches wherein the first cache comprises random access memory (Fultz: Figs. 4 and 5, DRAM cache 30A).
The combination of Fultz and Smith does not teach the second cache comprises 3D cross-point memory and the nonvolatile memory comprises a NAND memory; however, Leone teaches the second cache comprises 3D cross-point memory and the non-volatile memory comprises a NAND memory (Leone: "Similarly, in some examples the cache memory resource can be a cache memory resource device, such as a rotational media device, a SSD, a DIMM device, or the like. While the cache memory device can include any of the NVM technologies described above, in one specific example the cache memory device can include write-in-place three-dimensional (3D) cross-point memory" (paragraph 0047); "However, in situations where solid-state NVM technologies are used for both the cache memory resource and the primary memory resource, the difference in performance between the two may be lower, indeed, in some cases where three-dimensional (3D) cross-point memory is used as a cache memory resource and NAND flash memory is used as a primary memory resource, the primary memory resource may outperform the cache memory resource in some situations with respect to certain performance metrics" {paragraph 0029)).
Fultz, Smith and Leone are analogous art because they are form the same field of memory control and data processing.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Fultz and Smith to include the second cache comprises 3D cross-point memory and the non-volatile memory comprises a NAND memory as taught by Leone since doing so would provide the benefits of [Leone: "NVM is a storage medium that does not require power to maintain the state of data stored by the medium. NVM has traditionally been used for the task of data storage, or long-term persistent storage, but new and evolving memory technologies allow the use of NVM in roles that extend beyond traditional data storage. One example of such a role is the use of NVM as main or system memory. Non-volatile system memory (NVMsys) can combine data reliability of traditional storage with ultra-low latency and high bandwidth performance, 
Therefore, it would have been obvious to combine Fultz, Smith and Leone for the benefit of creating the storage system as specified in claim 2.
As per claim 9. The method of claim 8, wherein the first cache comprises random access memory, the second cache comprises 3D cross-point memory and the non-volatile memory comprises a NAND memory. The rationale in the rejections of claim 2 is herein incorporated.
As per claim 16. The non-transitory computer readable storage medium of claim 15, wherein the first cache comprises random access memory, the second cache comprises 3D cross-point memory and the non-volatile memory comprises a NAND memory. The rationale in the rejections of claim 2 is herein incorporated.
Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fultz et al. (US 8,812,899) in view of Smith et al. (US 2012/0102268) as applied in the rejection of claim 1 above, and further in view of Nelogal et al. (US 2016/0224437).
As per claim 3. The combination of Fultz and Smith teaches The storage system of claim 1, wherein the processing device is further to: evict the data from the second cache; and transmit a second notification to the secondary storage controller, the second notification comprising information associated with the eviction of the data from the second cache (Fultz: Fig. 5, DRAM 30B, Flash caches 32A and 32B) and also teaches "dirty data is resident in the mirrored DRAM cache. When the DRAM cache flushes this dirty data to the flash-based cache, the peer storage processor also flushes its 
Fultz, Smith and Nelogal are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Fultz and Smith to include a flush notification to the secondary storage controller as taught by Nelogal since doing so would provide the benefits of allowing higher reliability and allowing for increased failover efficiency (pars. 0039; 0041).
Therefore, it would have been obvious to combine Fultz, Smith and Nelogal for the benefit of creating a storage system/method to obtain the invention as specified in claim 3.
As per claim 10. The method of claim 8, further comprising: evicting the data from the second cache; and transmitting a second notification to the secondary storage controller, the second cache. The rationale in the rejections of claim 3 is herein incorporated.
As per claim 17. The non-transitory computer readable storage medium of claim 15, wherein the processing device is further to: evict the data from the second cache; and transmit a second notification to the secondary storage controller, the second notification comprising information associated with the eviction of the data from the second cache. The rationale in the rejections of claim 3 is herein incorporated.
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fultz et al. (US8812899) and Smith et al. (US 2012/0102268) as applied to claims 1, 8, and 15 above, and further in view of Roskind et al. (US8417892).
As per claim 5. The combination of Fultz and Smith does not teach wherein the first cache has a first eviction policy and the second cache has a second eviction policy, wherein the first eviction policy is different than the second eviction policy; however, Roskind teaches wherein the first cache has a first eviction policy and the second cache has a second eviction policy, wherein the first eviction policy is different than the second eviction policy (Roskind: "In embodiments, subcaches 220A-N may have individual cache eviction policies that may all differ from each other, or at least two may share the same eviction policy. As described below, these eviction policies may be used by embodiments to guide the eviction manager 230 in its removal of cache-stored resources. For example, in one example approach, some Subcache modules 220.A-N could have traditional Least Recently Used (LRU) cache eviction policies while others could have more advanced policies" (column 4, lines 52-60); column 4, lines 16-29).
Fultz, Smith and Roskind are analogous art because they are form the same field of memory control and data processing.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Fultz and Smith to include wherein the first cache has a first eviction policy and the second cache has a second eviction policy, wherein the first eviction policy is different than the second eviction policy as taught by Roskind since doing so would provide the benefits of [Roskind: "In embodiments, subcaches 220A-N may have individual cache eviction policies that may all differ from each other, or at least two may share the same eviction policy. As described below, these eviction policies may be used by embodiments to guide the eviction manager 230 in its removal of cache-stored resources. For example, in one example approach, some Subcache modules 220A-N could have traditional Least Recently Used (LRU) cache eviction policies while others could have more advanced policies" (column 4, lines 52-60)].
Therefore, it would have been obvious to combine Fultz, Smith and Roskind for the benefit of creating the storage system as specified in claim 5.
As per claim 12. The method of claim 8, wherein the first cache has a first eviction policy and the second cache has a second eviction policy, wherein the first eviction policy is different than the second eviction policy. The rationale in the rejections of claim 5 is herein incorporated.

rationale in the rejections of claim 5 is herein incorporated.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fultz et al. (US8812899) and Smith et al. (US 2012/0102268) as applied to claims 1, 8, and 15 above, and further in view of Floyd et al. (US10078451).
As per claim 6. The combination of Fultz and Smith does not teach wherein the data corresponds to deduplicated data stored at the storage system; however, Floyd teaches wherein the data corresponds to deduplicated data stored at the storage system (Floyd: "As another example, a data-related process can transmit a request, to a file system to read data from a data storage system, in response, the file system can transmit the request to a data deduplication module, in turn, the data deduplication module can retrieve non-duplicative blocks from a data storage system that correspond with the requested data (e.g., by retrieving data from a particular logical unit or other portion of the data storage system), reconstruct the requested data from the retrieved blocks, and transfer the requested data to the file system" (column 4, lines 18-27); column 4, lines 28-47; column 3, lines 49-65)).
Fultz, Smith and Floyd are analogous art because they are form the same field of memory control and data processing.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Fultz and Smith to include wherein the data corresponds to deduplicated data stored at the storage system as taught by Floyd since doing so would provide the benefits of [Floyd: "A data deduplication system reduces the amount of redundant data that is stored in a data storage system. For example, some deduplication systems do this by identifying data that is stored in duplicate in more than one location on the data storage system, deleting the data from at least one of the duplicate data locations, and pointing the duplicate data location(s) to the remaining location storing the data. As another example, some deduplication systems do this by identifying data that, if written to a data storage system, would be stored in more than one location on that data storage system; in response, the deduplication systems avoid storing the duplicative data, such that a fewer copies of the data are retained by the data storage system. In some implementations, this can increase the amount of data that would be stored by the storage system by freeing up data locations that would otherwise be occupied by duplicate data. Further, some data 
Therefore, it would have been obvious to combine Fultz, Smith and Floyd for the benefit of creating the storage system as specified in claim 6.
As per claim 13. The method of claim 8, wherein the data corresponds to deduplicated data. The rationale in the rejections of claim 6 is herein incorporated.
As per claim 20. The non-transitory computer readable storage medium of claim 15, wherein the data corresponds to deduplicated data. The rationale in the rejections of claim 6 is herein incorporated.

ACKNOWLEDGEMENT OF ISSUES RAISED BY APPLICANT
Response to Amendment
Applicant's arguments filed on 9/17/2021 have been considered but are not deemed persuasive. 
Additionally, the pending claims have also been rejected over Fultz in view of newly discovered Smith reference (see above).
	As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.
ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]).
Applicant’s arguments/remarks filed on 9/17/2021 have been fully considered but they are not deemed persuasive.
Applicant argues “Fultz lacks a teaching of the second cache as shared and external to the two storage controllers, as acknowledged by the Office action. Nelogal teaches a cache that is shared and external to the two storage controllers, but the shared cache is taught as for holding host write data for a write operation to disk array 209, and not taught in Nelogal as receiving promoted read data for read operations. The combination of teachings therefore does not teach the (amended) claim limitations of (emphasis added): in response to receiving a second read request for the data, program the data to the second cache to store the data over a second time range that is greater than 
In response, these arguments have been fully considered but they are not persuasive.
First, the examiner would like to point out that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the claims have been rejected over the combination of Fultz and Nelogal and what this combination would have suggested to one of ordinary skill in the art and not over Fultz or Nelogal individually.
Note that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
First, Nelogal explains that the shared host memory is available and accessible for use to both storage controllers, where one of ordinary skill in the art would recognize that an accessible memory is not limited to write accesses but may also be read as [“host processor 201 can provide a host memory region of host memory 202 to be used as a common memory region shared between storage controller 203 and storage controller 205. Both storage controller 203 and storage controller 205 can access the host memory region of host memory 202. As examples, both storage controller 203 and storage controller 205 can read from and write to the host memory region of host memory 202. As an example, direct memory access (DMA) can be used by storage controller 203 and storage controller 205 to access the host memory region of host memory 202.” (par. 0020) and “FIG. 4 shows a method for providing a redundant storage controller system using non-redundant storage controllers according to an embodiment of the present disclosure. Method 400 begins in block 401 and continues to block 402 where host memory region of a host memory is provided as a common memory region to be accessible to and available for use of both a primary controller and one or more peer controllers. For example, shared access to the host memory region may be provided to the primary controller and the one or more peer controllers using DMA.” (par. 0025)]. 
In re Japikse, 86 USPQ 70. Contrary to applicant’s arguments, the combination would not be limited to write operations since the host memory of Nelogal would be available and accessible for use to both storage controllers, where accessibility includes ability to have read operations as well as write operation. Having this host memory function in the manner taught by Fultz would allow read operations in Nelogal and provide the benefits of increasing available storage capacity of a first cache by the provision of a second cache.
 Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Thus, modifying Fultz to have the arrangement taught by Nelogal would involve rearrangements of parts and result obvious to one of ordinary skill in the art since doing so would provide flexibility of design and allow for additional storage capacity to be available to the storage controllers.
Regarding all other Claims not specifically traversed above and whose rejections were upheld, the Applicant contends that the listed claims are allowable by virtue of their dependence on other allowable claims. As this dependence is the sole rationale put forth for the allowability of said dependent claims, the Applicant is directed to the Examiner's remarks above. Additionally, any other arguments the Applicant made that were not specifically addressed in this Office Action appeared to directly rely on an argument presented elsewhere in the Applicant’s response that was traversed, rendered moot or found persuasive above.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 9/17/2021.

CLOSING COMMENTS
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-20 have received an action on the merits and are subject to a non-final rejection.
    b.  DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



February 28, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135